Citation Nr: 9924222	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-16 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).   

In June 1988, the Board denied service connection for an 
acquired psychiatric disorder, including PTSD.  In November 
1994, the veteran requested that his claim be reopened.  In 
support of his claim, he submitted additional evidence.  In 
June 1995, the RO reviewed the claim, and it appears that 
they accepted the recently submitted evidence as new and 
material to the veteran's claim.  The Board does not dispute 
this determination and will review the claim on a de novo 
basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection has 
been obtained by the RO.

2.  There is no competent medical evidence showing that the 
veteran has PTSD as a result of traumatic experiences in 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had shore service in Vietnam from September 1966 
to September 1967.  
His military occupational specialty was water transportation, 
and he is in receipt of the Combat Action Ribbon.  The 
undersigned accepts this as indicative of combat exposure.  

His service medical records are negative for evidence of 
complaints or findings of a psychiatric disorder.  An October 
1996 examination report states that the veteran was 
psychologically qualified for submarine duty.  The 
examination segment of the report of the separation 
examination, dated in June 1969 is negative for symptoms or 
findings regarding a psychiatric disorder.  His service 
administrative records reveal that he was awarded a combat 
action ribbon. 

In December 1984, a VA psychological evaluation was performed 
at a Veterans' Outreach Center.  The veteran complained of 
avoiding people and a lack of trust in them.  He complained 
of non-specific nightmares that he could not connect to his 
Vietnam experiences.  While in Vietnam, he was on a fuel 
tanker that operated between DaNang and DMZ.  He was 
subjected to occasional mortar attacks.  While in Vietnam he 
had little sleep and was under extreme tension and anxiety.  
He used alcohol, sometimes heavily, as a coping mechanism.  
The diagnosis was generalized anxiety disorder with 
depressive features.  

A December 1985 statement from Philip N. Barnhart, Ph.D. was 
to the effect that, based on a review of VA medical records 
and a personal interview, it was the psychologist's opinion 
that the veteran suffered from a schizophreniform disorder, a 
generalized anxiety disorder, PTSD, and episodic alcohol 
abuse.

Statements from the veteran's parents and a relative, 
received in July 1986 were to the effect that the veteran's 
personality changed after he returned from service.

During an October 1986 VA PTSD examination, it was reported 
that the veteran was incarcerated at the time of the 
examination.  His prison file indicated that the authorities 
had diagnosed a schizophreniform illness, but the examination 
report was not in the C-file.  He denied problems prior to 
service.  He denied being an alcoholic but had several 
driving while intoxicated (DWI) arrests and had been jailed 
for driving on a suspended license.  He had had experience 
with marijuana, cocaine and LSD.  The veteran's duties in 
Vietnam were to support a fuel ship that would deliver 
vehicle and helicopter fuel to an Army depot.  If the depot 
came under fire the ship would stop unloading and retreat 
down river.  He described the fire as harassment fire.  The 
worst part was having to move the ship at night so it would 
not be hit.  Following the examination, the diagnosis was 
sociopathic personality disorder.  

The veteran was also evaluated by a VA social worker that 
found that the veteran's memories of Vietnam were vague.  The 
social worker noted that the veteran had PTSD symptoms such 
as awakening thinking he was in Vietnam, an inability to 
maintain relationships, conflicts in social situations and 
difficulty maintaining employment.  The social worker stated 
that it was hard to tell if the veteran had PTSD because he 
might have been suffering from some of the symptoms, but was 
vague about his Vietnam experiences.  

VA hospitalization  in December 1990 was for treatment of 
alcohol dependence.  

A December 1991 VA discharge summary states that the veteran 
had his first intoxication at the age of 16.  The report 
included a history of Vietnam experiences as related by the 
veteran.  He was accepted into the VA PTSD program and was on 
the waiting list.  The diagnoses were alcohol dependence, 
history of major recurrent depressive reaction and PTSD 
secondary to Vietnam.  

VA hospitalization in December 1991 included the diagnoses of 
alcoholism; recurrent major depression; and PTSD ,suspected, 
but not proven.  

During a June 1992 examination by Freddie Weinstein, M.D., 
the veteran stated that he had PTSD, major depression, 
alcohol abuse and possibly a bipolar affective disorder.  He 
denied any manic episodes but stated that there was a family 
history of bipolar affective disorders.  He complained of 
nightmares, flash backs, feelings of stress and general 
avoidance of people.  He related being hospitalized in 1991 
after a suicide attempt.  The report did not contain a 
diagnosis. 

An October 1992 psychiatric evaluation for trial by Herbert 
M. Tanenhaus, M.D., found the veteran competent to stand 
trial.  The report was silent regarding the presence of PTSD.  

An October 1992 report by La Vere E. Clawson, Ph.D., stated 
that the veteran had PTSD, a bipolar disorder and an anxiety 
disorder with depressive features as a result of Vietnam.  
The report did not state what records, if any were reviewed 
to form the three diagnoses; the basis for the diagnoses is 
not revealed at all.  

A VA social and industrial survey was performed in May 1993.  
The claims folder was not available for review.  The veteran 
related that he had been in approximately 20 PTSD treatment 
programs since 1975. The report did not contain a diagnosis 
by the examiner, merely recommendations regarding how to 
proceed if he desired help.  The veteran asked that his PTSD 
claim be canceled.

During a July 1993 psychiatric evaluation by Mental Health 
Services West, the veteran related that he was often under 
fire in Vietnam and felt on edge much of the time.  He found 
himself on edge much of the time after leaving Vietnam and 
began to drink quite heavily to manage his anxiety.  He began 
having nightmares and flashbacks in the mid-1970s.  His legal 
problems in the past were usually in the aftermath of an 
alcohol binge or flashbacks of his post-traumatic stress 
disorder.  The examiner found that he clearly met the 
hallmarks of PTSD.  The diagnoses were alcohol abuse and 
PTSD. 

A May 1995 VA PTSD examination report states that the 
examiner reviewed all of the veteran's records.  The veteran 
reported that he could not think of any specific incidents 
that occurred while he was in Vietnam.  He was not taking any 
medications at the time of the examination.  He complained of 
occasional dreams of Vietnam but could not remember any of 
them.  He was unable to identify a specific stressor that he 
was reliving in nightmares or intrusive thoughts.  The 
examiner opined that the main difficulty was the way the 
veteran viewed himself and others.  He also had alcohol 
dependence.  No diagnostic tests were required.  The 
diagnoses were continuous alcohol dependence and antisocial 
personality disorder.  

A September 1993 Social Security Administration decision 
awarded disability benefits based on medical records that 
found personality disorders and substance addiction 
disorders.  The determination was negative for evidence of 
PTSD.  

A VA PTSD examination was conducted in March 1999.  The 
examiner reported that the veteran's entire file had been 
reviewed.  He discussed in detail the medical reports 
associated with the claims folder.  During the examination 
the veteran complained of sleep disturbances and that he did 
not like being around people.  He did not complain of a 
specific stressor during Vietnam.  He denied hallucinations 
and delusions.  He related a history of trying to burn down a 
house of some Vietnamese, which could have been due to a 
flash back.  It was noted that he used alcohol extensively 
during that period.  He drinks to sleep.  

After reviewing the veteran's Minnesota Multiphasic 
Personality Inventory (MMPI-II) and Millon Clinical 
Multiaxial Inventory (MCMI-II) results, the examiner found 
that the primary diagnostic impression was chronic, severe 
alcohol dependence.  Based on the test results, a review of 
the file and the examination of the veteran, the secondary 
diagnosis was dysthymia.  Anxiety and symptoms of major 
depression were also noted.  Regarding PTSD, the examiner 
found that the veteran appeared to have symptoms suggestive 
of PTSD, that were better accounted for through the diagnoses 
of chronic alcoholism and chronic dysthymia.  The veteran did 
not have a specific trauma of which he thought on a recurrent 
basis or a traumatic event that he persistently re-
experienced.  He denied recurrent distressing dreams of any 
specific events.  The only flashback described occurred when 
he was drinking, but the examiner found that the drinking did 
not disqualify the incident from being a valid diagnostic 
indicator.  He denied intense psychological distress at 
exposure to any events that resemble any aspects of trauma.  
His stress avoidance was not confined to avoidance of things 
related to Vietnam.  The examiner found that the diminished 
interest in activities, detachment and estrangement could 
reflect his chronic alcoholism, dysthymia and antisocial 
personality disorder, and attributed his restricted range of 
affect and his sense of foreshortened future to other 
conditions and not to PTSD.  The diagnoses were chronic, 
severe alcohol dependence, chronic, severe dysthymic 
disorder, nicotine dependence and antisocial personality 
disorder.

Analysis

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  For purposes of determining whether 
a claim is well grounded, the Board presumes the truthfulness 
of the supporting evidence.  Arms v. West, 12 Vet. App. 188, 
193 (1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  The facts relevant 
to the issue on appeal have been properly developed and the 
statutory duty of the VA to assist the appellant in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires: 1) 
medical evidence establishing a diagnosis of the condition; 
2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997); Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).  See 64 Fed. Reg. 32,807-32808 (1999) 
(effective March 7, 1997) (amending 38 C.F.R. § 3.304 to 
implement changes as set forth in Cohen v. Brown).  

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  Thus, the sufficiency of a stressor 
to cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet.App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).  

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it presumes 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If VA otherwise determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki, 6 Vet. App. at 98.  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet. App. 296 (1999); Cohen, 10 Vet. App. 
at 138.

In this case, the evidence of record does not demonstrate 
that the veteran currently has PTSD.  As noted above, one 
requirement for service connection for PTSD is a current, 
clear medical diagnosis of PTSD.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The examiner who conducted the most recent 
VA compensation examination, in March 1999, opined that while 
the veteran had some symptoms of PTSD, such as sleep 
disturbance, isolation and loss of interest in activities, 
the veteran's symptoms were attributable to his nonservice 
connected conditions, namely alcohol dependence and 
dysthymia.  This comports with other previous clinical 
evidence showing that alcohol abuse was a significant cause 
of symptomatology, and the focus of treatment.

The Board does acknowledge the diagnosis of PTSD in a 
December 1991 VA discharge summary; however, the summary did 
not set out the basis for the diagnosis.  Similarly, Dr. 
Clawson's report includes a diagnosis of PTSD, but no basis 
for his opinion.  The July 1993 report by a private physician 
appears to have relied solely on a history related by the 
veteran.  The Board is not bound to accept opinions of 
physicians who make diagnoses of post-traumatic stress 
disorder many years following appellant's separation from 
service and who necessarily rely on a history as related by 
the appellant.  The diagnoses can be no better than the facts 
alleged by the appellant.  Swann v. Brown, 5 Vet.App. 229 
(1993).   

The report of the most recent examination by the VA in March 
1999, indicates that the scope of the symptomatology does not 
meet the full criteria of PTSD and that the symptoms were 
attributable to other conditions.  The very thorough 
examination was conducted by an examiner who had access to 
and reviewed the veteran's claims file.  That examination 
specifically addressed the issue of whether the veteran's 
symptomatology met the criteria for a diagnosis of PTSD.  The 
Board finds that the March 1999 examination report is the 
most thorough and persuasive medical record in the file and 
it does not contain a diagnosis of PTSD.  Accordingly, in the 
absence of a current, unequivocal PTSD diagnosis, the Board 
concludes that service connection for PTSD is not warranted. 
See Cohen.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

